Citation Nr: 0717856	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-04 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a depressive disorder associated with the veteran's service-
connected status post dislocation of the right hip with 
multiple pelvic fractures.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDING OF FACT

The objective and competent medical evidence of record 
demonstrates that the veteran's service-connected depressive 
disorder associated with his service-connected status post 
dislocation of the right hip with multiple pelvic fractures 
is manifested occupational and social impairment due to mild 
or transient reactions to psychosocial stressors that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, but does not 
cause significant impairment in judgment, thinking, and mood 
that is medically attributed to his long-term substance 
abuse.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for a depressive disorder associated with the 
veteran's service-connected status post dislocation of the 
right hip with multiple pelvic fractures have not been met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 
9434 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, as the 
veteran's claim for an increased initial rating for his 
service-connected depressive disorder is being denied, there 
can be no possibility of prejudice to him.  As set forth 
herein, no additional notice or development is indicated in 
the appellant's claim. 

In an October 2003 letter, issued prior to the April 2004 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  We therefore 
conclude that appropriate notice has been given in this case.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran sustained injuries in a motor vehicle accident in 
service.  In a February 1982 rating decision, the RO, in 
pertinent part, granted service connection for status post 
dislocation of the right hip with multiple pelvic fractures 
that is currently evaluated as 30 percent disabling.  Service 
connection is also in effect for abdominal adhesions, liver 
laceration, status post simoid colostomy, status post hepatic 
hematoma; multiple scars in the abdominal area; and scar of 
the right axilla.  Each of the three disabilities is assigned 
a 10 percent disability rating.

VA medical records and examination reports, dated from March 
2000 to December 2004, are associated with the claims files 
and reflect the veteran's treatment for chronic right hip 
pain that included visits to a pain clinic, aquatic therapy, 
and prescribed medication.  The records also reflect the 
veteran's treatment for alcoholism.

An April 2000 VA outpatient psychiatry record indicates that 
the veteran was evaluated for his insomnia and anxiety.  He 
reported being sober from alcohol for about one month and 
felt anxious about daily life.  On examination, he was well 
groomed, with fair eye contact and an anxious mood.  His 
affect was full and appropriate.  He seemed anxious at the 
start of the interview.  His speech was coherent and normal.  
Thought process was goal directed.  He denied auditory and 
visual delusions and suicidal and homicidal ideations.  He 
was alert and oriented with fair judgment.  In May 2000, a VA 
psychiatrist assigned a score of 60 on the Global Assessment 
of Functioning (GAF) scale. 

A June 2000 VA psychiatry note includes a diagnosis of 
depression-insomnia-anxiety.  The veteran acknowledged last 
drinking a week earlier.  A GAF score of 60 was assigned.

According to a January 2003 VA progress note, the veteran had 
a history of alcohol use and rehab treatment in the mid-
1990s.  He relapsed and used alcohol, experienced an 
alcoholic seizure in November 2002 for which VA hospitalized 
him, and underwent detoxification.  In December 2002, he was 
admitted to the IDTP program and transferred to the VA 
Domiciliary program in Bedford, Massachusetts, (where he 
stayed until April 2003).  He was homeless since November 
2002.  It was noted that in 1994 a private physician 
diagnosed the veteran with depression.  He reported emotional 
problems due to grief and loss and had low self-esteem.  He 
seemed to over justify his physical problems.  

A January 23, 2003 treatment plan indicates that the veteran 
reported being diagnosed with depression in 1994 or 1995 by a 
private physician when he lost his marriage, family, and job.  
He fought with his girlfriend and left.  While he was gone, 
his best friend hung himself and the veteran believed he felt 
guilt from the suicide.  

March 2003 VA medical records describe a January 2003 
progress note in which a VA psychiatrist said that the 
veteran experienced insomnia and nightmares about past events 
from his post office job.  He had anxiety about his future; 
his appetite was fair to poor; and his energy level was fair 
to good.

When seen by a VA psychiatrist in April 2003, shortly before 
discharge from the Domiciliary, the veteran complained of 
feeling depressed, anxious, and nervous.  He had some 
insomnia, with good appetite, concentration, and energy 
level.  He denied suicidal thoughts.  On examination, the 
psychiatrist stated that the veteran was without overt 
depression, anxiety, or other symtoms.  The VA psychiatrist 
further stated that the veteran's symptomatology was much 
better than when they first met in January.  Due to the lack 
of effect when the veteran discontinued his medication for 
five days, and his continuous symtoms, other medication would 
be tapered and discontinued.  A GAF score of 48 was assigned. 

According to April 2003 VA records, when admitted to a 
residential facility on April 28, 203, the veteran's Axis I 
diagnoses were homelessness, post-traumatic stress disorder, 
alcohol dependence in remission with withdrawal seizures, and 
"MDDRE" (major depressive disorder resistant enterococci?).  
A GAF score of 58 was assigned by the initial screening 
counselor who noted the veteran screened positive for PTSD, 
depression, and alcohol.  

A June 2003 VA psychiatry progress note indicates that the 
veteran said he was not feeling depressed until the last few 
days when a close friend left the residential facility in 
which they lived.  On examination, the veteran was fully 
alert and well oriented.  He was neatly and casually dressed.  
His affect was mildly depressed and his speech was normal 
with no evidence of psychosis.  He denied suicidal or 
homicidal ideations.  A GAF score of 50 was assigned.

According to a June 2003 VA psychology-intake evaluation 
record, the veteran wanted to continue to work on feelings of 
depression during individual psychotherapy.  There was no 
significant change in his depression in the last few months.  
Despite this, he described his mood as "pretty good" until 
recently when a friend left the facility in which they were 
staying.  He did not report sleep difficulty. He denied 
suicidal and homicidal ideations.  He had few friends, but 
was very close with one person.  On examination, the veteran 
appeared his stated age of 43.  He was appropriately dressed 
and groomed.  His affect was somewhat restricted and there 
seemed to be some underlying irritability.  He said his mood 
was good until his friend left the residential facility in 
which they lived, that concerned him.  His rate and volume of 
speech was normal, but he was rather terse with most 
responses during the interview.  His thoughts were clear and 
coherent with no obvious signs of psychosis.  He denied 
suicidal and homicidal ideations.  The Axis I diagnoses were 
alcohol abuse by history and depressive disorder, not 
otherwise specified (NOS).  A GAF score of 60 was assigned.

A July 2003 VA psychiatric progress note includes the 
veteran's history of depressive disorder, NOS, and alcohol 
dependence in remission for eight months.  His mood was 
generally good over the past month and his appetite and 
energy level were not problems.  His worse period of 
depression was five years earlier when a deaf friend 
committed suicide.  The veteran said antidepressant 
medication prescribed in the past was not helpful.  On 
examination, the veteran was fully alert, well oriented, and 
neatly and casually dressed.  His affect was euthymic and his 
speech was normal.  There was no evidence of psychosis and he 
denied homicidal and suicidal ideations.  A GAF score of 55 
was assigned.

In September 2003, the RO received the veteran's claim for 
service connection for a depressive disorder due to his 
service-connected right hip disability.  In an October 2003 
written statement, the veteran said he experienced severe 
depression due to his chronic pain that caused his past 
unemployment.  He said VA treated his pain with medication 
but discontinued it, and that he replaced with alcohol.  

In April 2004, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  It was noted that within the 
last ten years, the veteran began receiving psychiatric care 
mostly for his alcohol addiction.  He gave a past history of 
drug and alcohol use.  He was in three rehabs and recently 
got out of the Bedford VA rehab.  He took prescribed 
medication for both alcoholism and his subsequent nervousness 
and depression.  The veteran said he was "doing pretty 
well" and described his mood as good.  He felt worse when 
going through various problems that he described as constant 
pain for which he received narcotics at the Bedford facility.  

Further, at the Togus VA medical center, he did not receive 
narcotics and a physician at the Saco Veteran's Clinic 
refused to give him narcotics without a urine drug screen.  
The veteran said that he resented not being trusted and felt 
he should not have to take a drug screen just to get 
narcotics.  The March 2004 drug screen was negative and the 
veteran took medication for pain about twice a week, and 
occasionally took prescribed medicaton for nervousness.  He 
was also nervous about medical tests that showed a spot on 
his lung that he feared was cancer.  He reported sleep 
difficulty and said his hip pain did not really keep him 
awake.  He tended to worry that was his nature.  No other 
emotional symtoms were reported.  The veteran said his last 
drink was in November 2002 and he was completely sober since 
then.  He went to Alcohol Anonymous meetings once or twice a 
week.  He had chronic hip pain, shortness of breath, a 
hernia, and hepatitis C.  

Objectively, the veteran was casually but neatly dressed and 
there were no alcohol indications in his appearance or on his 
breath.  He was pleasant and cooperative.  He became agitated 
when describing the event in which the physician did not 
trust his sobriety and insisted on a urine drug screen.  His 
speech was clear and direct.  There was no evidence of 
thought disorder and the veteran denied delusions, 
hallucinations, or paranoia.  He denied current suicidal or 
homicidal ideations.  There was a history in the last four or 
five years of a suicide attempt which he prepared for but did 
not carry through with the action.  He was never hospitalized 
or treated for suicidal ideations or thoughts.  His cognition 
appeared intact.  He denied any trouble with memory or 
concentration.  It was noted that there were inconsistencies 
and inadequacies in insight for the veteran, including the 
issues around his allegations of chronic pain, needing 
narcotic pain medications, and his choice of employment (such 
as stunt work, heavy lifting, and fast food service).  

As to the issue of depression, the veteran said there were 
times when he was very depressed, that occurred once or twice 
a month, when he had no energy and preferred to isolate.  
Generally, he was not depressed.  He said his roommate 
thought he had manic depression because there were times when 
he was high, but the veteran denied that happened, and denied 
having panic attacks.  His current mood was euthymic.  Sleep 
impairment was reported but he said it did not usually 
interfere with his daytime activities and he did not know why 
he frequently awoke.  He denied that his pain caused sleep 
problems.  He spent most of every day with his 
friend/roommate with whom he read and tried working at a 
pizza place and at another temporary job.  He said they like 
to go to music shows because the roommate was a musician.  
They participated in places with open microphones in the 
evening.  He did most of the cooking, managed both their 
finances, and paid their bills.  

The Axis I diagnoses were alcoholism, in remission by 
history, and depressive disorder, NOS, secondary to residuals 
of a motor vehicle accident.  The VA examiner said that the 
veteran's depressive disorder was directly caused by the 
veteran's service-connected physical conditions.  A GAF score 
of 80 was assigned for the depressive disorder secondary to 
the motor vehicle accident.  The VA examiner explained that 
it meant the veteran had transient and expectable reactions 
to psychosocial stressors.  He occasionally had upsetting 
events that were difficult for him to handle but did not lead 
to the social and occupational impairment he currently 
exhibited.  A GAF score of 35 was assigned for his alcoholism 
and substance abuse problems that were considered a major 
impairment in many ways.  The VA examiner said that the 
veteran's judgment, thinking, and mood appeared to be 
significantly impaired due to his long-term substance abuse 
and behavior adaptations to it.  In the VA examiner's 
opinion, the veteran's alcoholism was not related to service 
in any way.    

Days later, in April 2004, the veteran was seen in the VA 
outpatient clinic to review recent x-ray tests.  It was noted 
that his medical history included chronic pain, alcoholism, 
and depression.  He had chronic right hip pain due to post-
traumatic osteoarthritis for which medication was prescribed.  
He was referred to the mental health clinic for follow up.

VA medical records, dated from June to December 2004, include 
a June 2004 psychiatric record that reflects the veteran's 
history of alcohol use and recently completed detoxification 
at another facility.  He was awaiting admittance to the VA 
facility in Bedford, Massachusetts, for long-term alcohol 
rehabilitation.  He reported much stress: he was homeless and 
unemployed with no prospects and his siblings were fighting 
over his mother's estate.  He felt down because of his 
circumstances.  His homelessness caused distress.  It was 
noted that the veteran needed to turn his life around to 
definitively treat his depression.  On examination, the 
veteran was alert and oriented.  His speech and motor 
function was normal and his affect was slight sad, but had 
range and was related.  There were no suicidal or homicidal 
ideations and no visual or auditory hallucinations.  Insight 
and judgment were good.  The Axis I diagnoses were adjustment 
disorder with depressed mood and alcohol dependence in early 
remission.  A GAF score of 53 was assigned.  New medication 
was prescribed for the veteran's depression.

In July 2004, the veteran entered the Bedford, Massachusetts, 
VA Domiciliary Program, and requested assistance with 
homelessness, substance abuse, and depression.  It was his 
second admission to that program.  He reported several weeks 
of homelessness before entering the VA medical facility 
program in Togus in June.  It was noted that he was an 
alcoholic and was able to put together one and one half years 
of sobriety.  It was further noted that he was diagnosed with 
depression and post-traumatic stress disorder.  A history 
taken at admission shows the veteran reported that he last 
underwent detoxification a month earlier at a facility in 
Maine, and underwent four detoxifications in the past.  

According to a July 8, 2004 infectious disease consultation 
record, the veteran had a long history of alcohol abuse, with 
several stays in rehabilitation.  He said he self-medicated 
with alcohol due to chronic right hip pain after no longer 
using opiates for pain control.  The following day, on July 
9, 2004, the veteran returned to the clinic and expressly 
requested that a psychiatrist note in the record that he 
started and resumed drinking alcohol after he was cut off 
from pain pills, e.g., that at least a contributing factor to 
his drinking was pain control.  It was the VA psychiatrist's 
understanding that this request came about not for clinical 
management but for compensation issues.  The physician 
advised the veteran to obtain a request from the compensation 
and pension department.  Clinically, the veteran mentioned no 
specific complaints.  A July 2004 progress note indicates 
that the veteran screened positive for both depression and 
PTSD.  

An August 2004 VA medical record reveals that the veteran 
told his case manager that, psychologically, he was not 
concerned about anything and his medications seemed to be 
working well.  

A September 2004 clinical record indicates that the veteran 
telephoned a VA outpatient clinic in Saco, Maine, to request 
a refill of Ativan that he could fill at the Bedford VA 
pharmacy.  He was advised that no refills were available 
while he was an inpatient at the Bedford facility.  According 
to an October 2004 final update, the veteran kept staff 
apprised of his moods and met with medical personnel 
regarding medication.  He evidently discharged himself in 
October.  

The VA medical records further reflect that in November and 
December, the veteran was hospitalized again for treatment of 
alcoholism.  A November 23, 2004 clinical record indicates 
that the veteran tended to externalize blame for his drinking 
and had difficulty connecting that his homeless status was a 
consequence of his drinking.  On November 24, 2004, the 
veteran was diagnosed with alcohol dependence and depression, 
and assigned a GAF score of 35.  Two days later, a GAF score 
of 40 was noted.

III.	Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected depressive disorder, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

Under the current schedular criteria, DC 9434 (for major 
depressive disorder), is evaluated under the general rating 
formula used to rate psychiatric disabilities other than 
eating disorders.  38 C.F.R. § 4.130 (2006).  Where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 0 
percent evaluation is warranted.

Also under DC 9434, occupational and social impairment with 
occasional transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.  Id.  A 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Associations Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 31 to 40 denotes behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or an inability to function in 
almost all areas.  A GAF score of 41 to 50 denotes serious 
symptoms, or any serious impairment in social, occupational, 
or school functioning.  Id.  A GAF score of 51 to 60 denotes 
moderate symptoms, or moderate difficulty in social and 
occupational functioning.  A GAF score of 61 to 70 denotes 
mild symtoms o some difficulty in social and occupational 
functioning.  A GAF score of 71 to 80 denotes that if symtoms 
are present, they are transient and expectable reactions to 
psychosocial stressors, or no more than slight social and 
occupational functioning.  Id.

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2002).  

Upon review of the objective medical evidence of record, the 
Board is of the opinion that an initial rating in excess of 
10 percent for the veteran's service-connected depressive 
disorder is not warranted.  The April 2004 VA examiner 
assigned a GAF score of 80 for his service-connected 
depressive disorder due to the veteran's motor vehicle 
accident residuals.  This examiner clearly attributed the 
veteran's major impairment in judgment, thinking, and mood to 
long term substance abuse, and assigned a GAF score of 35 for 
the veteran's non-service-connected alcoholism and substance 
abuse problems.
  
When examined by VA in April 2004, on mental status 
examination, the veteran was casually but neatly dressed.  He 
was pleasant and cooperative, although agitated when 
describing an event in which a physician distrusted his 
sobriety and insisted on a urine drug screen.  His speech was 
clear and direct with no evidence of thought disorder.  He 
denied having delusions, hallucinations, or paranoia, nor did 
he have suicidal or homicidal ideations.  His cognition 
appeared intact and the examiner said, in general, the 
veteran did not appear depressed.  He denied panic attacks 
and his mood was euthymic.  Some sleep difficulty was 
reported.  The VA examiner stated that the GAF score of 80 
meant that the veteran had transient and expectable reactions 
to psychosocial stressors and occasionally will have 
upsetting events that will be difficult for him to handle, 
but did not lead to the social and occupational impairment he 
currently exhibited (that she attributed to his alcoholism 
and substance abuse).

The VA outpatient records, dated prior to and after the April 
2004 VA examination, include descriptions of essentially mild 
symptoms.  Although the April 2004 VA examination report 
established sleep impairment, a symptom more consistent with 
a 30 percent evaluation, no other symptoms associated with 
the service-connected depressive disorder, and supporting a 
30 percent evaluation were noted at that time and, most 
importantly, there was no demonstration that the veteran's 
depressive disorder symptoms contributed to occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  In fact, the veteran said to the examiner that he had 
no clue why he woke up so frequently and expressly denied 
that pain caused sleep problems.  He also said that the sleep 
impairment did not interfere with his daytime activities.  
The VA examiner said that the veteran did not appear 
depressed.

Although the VA medical records, dated both before and after 
the April 2004 VA examination include GAF scores that ranged 
from 35 to 60, the records also reflect the veteran's report 
of depression attributable to factors other than pain 
associated with the service-connected disabilities, e.g., 
grief, and loss (January 2003), his friend moving away (June 
2003), the death of a friend (July 2003), and homelessness, 
unemployment, and family problems (in June 2004).  Only in 
July 2004, did the veteran request a psychiatrist to note in 
the record his self-medication due to pain, but it was that 
VA physician's understanding that the veteran's request was 
not made for clinical management but, rather, for 
compensation issues.  As well, these outpatient records 
reflect repeated treatment for alcoholism.  See Mittleider, 
supra.  In fact, in April 2003 although a GAF score of 48 was 
assigned, the examiner specifically said that the veteran was 
without overt depression, anxiety or other symtoms.  

Finally, the Board finds no evidence of an exceptional 
disability picture to warrant a higher rating for any period.  
See 38 C.F.R. § 3.321 (2006).  The veteran has not required 
hospitalization due to this service-connected disability; his 
treatment appears to be limited to occasional outpatient 
treatment for nervousness and anxiety and some insomnia.  Id.  
Additionally, while the anxiety and nervousness due to the 
depressive disorder may have reduced his performance at work, 
it fails to approach marked interference with his employment.  
Accordingly, the RO's failure to consider or to document its 
consideration of this section was not prejudicial to the 
veteran.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
depressive disorder, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial rating in excess of 10 percent for depressive 
disorder as secondary to the veteran's service-connected 
status post dislocation of the right hip with multiple pelvic 
fractures is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


